ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “initiating an optical flow process to confirm the plurality of velocity estimations, the optical flow process comprising: calculating changes in the plurality of range measurements as time derivatives; [[and]] comparing the time derivatives to threshold limits that comprise a forward wrap threshold and a reverse wrap threshold; and , correcting at least one velocity estimation of the plurality of velocity estimations when at least one of the time derivatives is outside a corresponding one of the threshold limits”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-12 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-12 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 13, none of the prior art of record either taken alone or in combination discloses the claimed “an optical flow module configured to confirm and correct the plurality of velocity estimations by comparing the plurality of velocity estimations with threshold limits, wherein the threshold limits comprise a forward wrap threshold and a reverse wrap threshold”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art.
Each of dependent claims 14 and 21 depends ultimately from allowable, independent claim 13, so each of dependent claims 17-20 is allowable for, at least, the reasons for which independent claim 13 is allowable. 
As for independent claim 15, none of the prior art of record either taken alone or in combination discloses the claimed “an optical flow module adapted to calculate changes in received data over time to identify an ambiguous measurement an correct the ambiguous measurement by comparing the ambiguous measurement with threshold limits, wherein the threshold limits comprise a forward wrap threshold and a reverse wrap threshold”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .

The closest prior art is found to be:
Ichinose et al. (US 2019/0103663 A1) describes: the procedure of a process of determining relative velocity and distance (paragraph 40); radar system (paragraph 81); when the onboard radar system of the driver's vehicle 500 radiates a radio frequency transmission signal, the transmission signal reaches the preceding vehicle 502 and is reflected therefrom, so that a part of the signal returns to the driver's vehicle 500. The onboard radar system receives this signal (para 249); based on the beat frequencies which are input from the reception intensity calculation section 532, the distance detection section 533 calculates a distance R through the equation below, and supplies it to the target link processing section (paragraph 317); the velocity detection section 534 determines a relative velocity from the phase changes. For example, suppose that a series of obtained upbeat signals undergo phase changes by every phase…assuming that the transmission wave has an average wavelength A, this means there is a λ/(4π/θ) change in distance every time an upbeat signal is obtained. Since this change has occurred over an interval of upbeat signal transmission Tm (=100 microseconds), the relative velocity is determined to be {λ/(4π/θ)}/Tm (paragraph 348). 
Ribbens (US 2020/0198650 A1) describes: using the estimated range error, the two components of the range  and time derivative (of the range) are the components of the vector, which is the second hypothesis verification vector…the second test velocity vector is computed and is the second test vehicle velocity vector…when it is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
				
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648